Citation Nr: 0019682	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  97-27 247A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another person or being 
housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to April 
1954.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 1996 rating decision of the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. The veteran has been rated permanently and totally 
disabled for pension purposes.  

2. The veteran's disabilities are as follows: degenerative 
arthritis of the spine, rated 40 percent disabling; 
bilateral pseudophakia, the residuals of cataract surgery, 
with bilateral intraocular lens implantation, rated 30 
percent disabling; chronic bilateral blepharitis, allergic 
conjunctivitis, rated 10 percent disabling; diabetes 
mellitus, rated 10 percent disabling; limitation of motion 
of the neck and osteoarthritis, rated 10 percent 
disabling; anxiety disorder, rated 10 percent disabling; 
headaches, history of duodenal ulcer disease, status post 
right inguinale hernioplasty, benign prostatic hypotrophy, 
and limitation of motion of the shoulder and hands with 
osteoarthritis, all rated noncompensable..  

3. The veteran is not so incapacitated by his disabilities 
that he is rendered incapable of administering to his own 
needs.  

4. The veteran's disabilities do not meet the percentage 
requirements for housebound benefits.  

5. The veteran's disabilities doe not substantially confine 
him to his dwelling or the immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly pension, on account of a 
need for regular aid and attendance of another person or on 
account of being housebound have not been met.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist 
the veteran in the development of his claim has been 
satisfied.  38 U.S.C.A. § 5107(a).

The veteran is seeking additional pension benefits on account 
of the need for the aid and attendance of another, or being 
housebound.  The record shows that the veteran was awarded 
pension benefits in 1986.  The most recent disability rating 
of record, dated in February 2000, lists his disabilities as 
follows: degenerative arthritis of the spine, rated 40 
percent disabling; bilateral pseudophakia, the residuals of 
cataract surgery, with bilateral intraocular lens 
implantation, rated 30 percent disabling; chronic bilateral 
blepharitis, allergic conjunctivitis, rated 10 percent 
disabling; diabetes mellitus, rated 10 percent disabling; 
limitation of motion of the neck and osteoarthritis, rated 10 
percent disabling; anxiety disorder, rated 10 percent 
disabling; headaches, history of duodenal ulcer disease, 
status post right inguinal hernioplasty, benign prostatic 
hypertophy, and limitation of motion of the shoulder and 
hands with osteoarthritis, all rated noncompensable.  

An examination for the purpose of evaluating possible aid and 
attendance or housebound benefits was conducted by VA in 
August 1996.  The examination showed that he his build and 
state of nutrition was satisfactory.  He was noted to be 
alert, oriented and coherent.  He walked with a metallic 
cane, limping.  He had a history of arthritis, a 
neuropsychiatric condition and benign prostatic hypertrophy 
since May 1996, with normal PSA levels.  He had undergone 
surgical cataract extraction in the right eye and was 
implanted with an intraocular lens.  He had undergone a left 
inguinal herniorrhaphy in 1980.  He had refractive error that 
was corrected with eyeglasses, pseudoaphakia of the right eye 
and chronic bilateral blepharitis.  

His present complaints were of pain in the hands, legs and 
lumbar region.  He had dysuria, polyuria, insomnia, cramps 
and numbness of both legs.  He had episodes of headaches and 
tinnitus.  Degenerative joint disease of the upper and lower 
extremities as well as of the vertebral spine.  He had normal 
coordination and hand movements.  The veteran was aided by 
his wife due to limitation of motion of his lower extremities 
due to arthralgias.  He spent his day watching TV, listening 
to the radio, sitting in his garden and occasionally going to 
the supermarket.  He was able to walk without the assistance 
of another person.  He used a metallic walking cane and 
ambulated slowly.  

The diagnoses were osteoarthritis; spondylarthritic changes 
and spondylosis of the thoracic and lumbar spine; 
pseudoaphakia of the right eye, with intraocular lens 
implant; cataract in the left eye, bilateral blepharitis and 
benign prostatic hypertrophy, with normal PSA.  

The veteran received treatment at VA and private facilities 
from 1981 to 1998 for his disabilities.  The veteran was 
hospitalized at a VA facility in February 1997.  At that 
time, he underwent the extraction of his left eye cataract, 
with intraocular lens implantation.  

A statement, dated in June 1997, was received from the 
veteran's private physician.  He stated that he had treated 
the veteran for controlled diabetes mellitus, intermittent 
lameness syndrome in the lower extremities and generalized 
chronic pain the left hip and knees.  The veteran also had 
frequent numbness of the legs, with pain and heaviness, loss 
of strength in his legs causing him to walk as if he were 
unbalanced.  Varicose veins and disturbances of circulation 
were also noted.  The veteran was in treatment for his 
nerves, with depression and schizophrenia.  He also had a 
history of duodenal ulcer disease, with chronic gastritis and 
prostatic hypertrophy.  

A hearing was conducted at the RO in February 1998.  At that 
time the veteran and his wife provided testimony as to the 
severity of the veteran's disabilities.  The appellant's 
spouse indicated that she had to bathe and dress the veteran.  
She indicated he had problems with his extremities and even 
utilizing a cane he would fall down. 

An examination was conducted by VA in March 1998.  At that 
time, it was noted that the veteran had been diagnosed as 
having a duodenal ulcer in 1980.  He was treated on an 
ambulatory basis with Tagamet.  He had not had a recurrence 
of the ulcer.  He was found to have an enlarged prostate four 
years earlier and was on medication for this.  He also took 
Motrin for low back pain and underwent physiotherapy for his 
back, with only transient relief.  He walked with the aid of 
a Canadian crutch, which he carried in his right hand.  He 
also complained of generalized joint pains that involved the 
shoulders, hands, knees and ankles.  This pain was only 
transiently relieved by the use of medications.  He had a 
history of surgery for the repair of a left groin hernia and 
history of the bilateral excision of cataracts, with 
intraocular lens implantation.  It was indicated that the 
veteran had needed to be accompanied by his wife to report 
for the examination.  He was not hospitalized or bedridden.  
He was considered capable of managing his affairs and of 
protecting himself from the hazards of daily environment.  
The veteran was well nourished and well developed.  He was 
clean in casual attire.

The examiner found that there were no pathological processes 
that prevented his ability to ambulate, perform self-care or 
travel beyond the premises of his home.  He was able to walk 
slowly with the aid of a Canadian crutch.  He did have 
adequate propulsion and balance.  He was able to eat and 
shave himself, but did seek assistance to bathe.  He stated 
that he had difficulty standing or moving in the bathtub.  He 
was able to dress and undress and to attend to the needs of 
nature.  There was no limitation of motion or deformities of 
the spine.  He was able to walk with his cane, allegedly for 
short distances only, ranging from 25 to 50 meters.  He only 
left his home to attend to medical appointments.  The 
diagnoses were degenerative joint disease, history of left 
groin hernia repair, history of duodenal ulcer disease, 
bilateral excision of eye cataracts with intraocular lens 
implant.  And benign prostatic hypertrophy.  

A psychiatric evaluation was also conducted by VA in March 
1998.  The veteran reported that he was undergoing treatment 
on an outpatient basis and was taking medication for his 
psychiatric disorder.  Objectively, he was noted to be 
adequately dressed and groomed.  He was alert, oriented times 
three and his mood was slightly anxious.  His affect was 
constricted.  His attention, concentration and memory were 
good.  Speech was clear and coherent.  There were no 
hallucinations, suicidal or homicidal ideations.  Insight and 
judgment were fair.  He was considered competent.  The 
diagnosis was anxiety disorder, not otherwise specified, with 
depressive features.  His current GAF score was 55.  

An opthomalogic evaluation was conducted by VA in March 1998.  
At that time, corrected near visual acuity was 20/40 in the 
right eye and 20/25+1 in the left.  There was no diplopia and 
no visual field deficit.  The diagnoses were pseudophakia, 
chronic allergic conjunctivitis and dry eye.  

A veteran is considered in need of regular aid and attendance 
if he is a patient in a nursing home due to mental or 
physical incapacity, or is helpless or blind, or so nearly 
helpless or blind, as to need the aid and attendance of 
another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351.

Basic criteria for regular aid and attendance and permanently 
bedridden.  The following will be accorded consideration in 
determining the need for regular aid and attendance: 
inability of claimant to dress or undress himself (herself), 
or to keep himself (herself) ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid (this will 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of claimant to 
feed himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  "Bedridden" will be a proper basis 
for the determination.  For the purpose of this paragraph 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that claimant has voluntarily taken 
to bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  

It is not required that all of the disabling conditions 
enumerated in this paragraph be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a).

As the veteran has been awarded a permanent and total 
disability rating for pension purposes, it is recognized that 
he is significantly disabled.  Nevertheless, the extensive 
evidence of record fails to show that he is now so disabled 
as to qualify for special monthly pension on the basis of the 
need for regular aid and attendance under present criteria.  

It has not been suggested that he is a patient in a nursing 
home.  The cataract surgery has left him with corrected near 
visual acuity of 20/40 in the right eye and 20/25+1 in the 
left.  Thus, blindness is not demonstrated.  While he must do 
so slowly, and with the aid of a crutch, he is able to 
ambulate.  Although some of his movements are restricted, the 
evidence does not show that he is unable to perform the 
functions required in day-to-day living.  He did require 
assistance to bathe.  Under these circumstances, the need for 
the aid and attendance of another person has not been 
demonstrated.  

A veteran of a period of war who is permanently and totally 
disabled and who is housebound is entitled to increased 
pension.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.  
Increased pension at the housebound rate may be paid if, in 
addition to having a single permanent disability rated as 100 
percent under the rating schedule, the veteran has a separate 
disability or disabilities independently ratable at 60 
percent or more, or he/she must be permanently housebound by 
reason of disability (meaning substantially confined to 
his/her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical area).  38 
U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.351.

The record does not show that the veteran has a 100 percent 
disorder along with disabilities separately ratable as 60 
percent disabling.  The record shows that the veteran is not 
substantially confined to his dwelling and the immediate 
premises or to the ward or clinical area of the institution 
in which he resides.  Therefore, for entitlement to 
housebound benefits is not warranted.  


ORDER

Entitlement to special monthly pension on account of the need 
for the aid and attendance of another or being housebound is 
denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

